DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 11/5/2019.  Claims 1-19 are currently pending.

Claim Objections
3.	Claim 10 is objected to because of the following informalities:  the claim recites a “database sever” instead of a “database server.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.1.	Claims 1-13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosow et al. (US 2003/0074222), in view of Bar-Zeev et al. (US 2013/0097440).

CLAIM 1
Rosow teaches a system (Rosow
a hospital clinical system comprising an admission-discharge-transfer system and an authentication server (Rosow: abstract; ¶¶ [0014] “full security system is embedded within the dashboard to authenticate users, audit user access and assign users to definable system roles”, [0053] “FIG. 2 illustrates one embodiment of the ADT interface 16 system interface wherein the database server 18 is coupled to a health care facility's ADT system 14 via the ADT interface 16 and receives patient information therefrom”; FIGS. 1-2);
a core functions system communicatively linked to the hospital clinical system, the core functions system comprising a database server, a HL7 parser (Rosow: abstract; ¶¶ [0014] “full security system is embedded within the dashboard to authenticate users, audit user access and assign users to definable system roles”, [0053] “FIG. 2 illustrates one embodiment of the ADT interface 16 system interface wherein the database server 18 is coupled to a health care facility's ADT system 14 via the ADT interface 16 and receives patient information therefrom…an HL7 parser”; FIGS. 1-2); and
a plurality of clients communicatively linked to the core functions system (Rosow: abstract; ¶¶ [0049]-[0050] “server computer 12 could be configured as a Web server 30 connectable to client computers 32 via the Internet as illustrated also in FIG. 1”; FIGS. 1-2).

Rosow does not appear to explicitly teach the following:
a Node.js server.

Bar-Zeev, however, teaches the following:
a Node.js server (Bar-Zeev: abstract “server-side Javascript using Node.js) enables the provision of a server that services client applications”; ¶¶ [0004]-[0006]; FIGS. 1-8).

Bar-Zeev, with the system and method for managing patient bed assignments and bed occupancy in a health care facility, as taught by Rosow, with the motivation of improving computer system performance and efficiency (Bar-Zeev: ¶¶ [0001]-[0007]).

CLAIM 2
Rosow teaches the system of claim 2 wherein the Node.js server comprises: a middleware server configured to interact with the database server, the application server and the HL7 parser; and an application server configured to interact with the database server, the authentication server and the plurality of clients (Rosow: abstract; ¶¶ [0049]-[0053]; FIGS. 1-2).

CLAIM 3
Rosow teaches the system of claim 2 wherein the plurality of clients includes one or more of an admin portal client, a web client, an Android client, and an iOS client (Rosow: abstract; ¶¶ [0050], [0081]; FIGS. 1-2).

CLAIM 4
Rosow teaches the system of claim 3 wherein the database server comprises patient-provider information (Rosow: abstract; ¶¶ [0054]-[0061]; FIGS. 1-38).

CLAIM 5
Rosow teaches the system of claim 4 wherein the patient-provider information comprises: a patient-team mapping database; a patient task database; and a patient updates database (Rosow: abstract; ¶¶ [0054]-[0061]; FIGS. 1-38).

CLAIM 6
Rosow teaches the system of claim 5 wherein the middleware server is configured to store real-time messaging connects to the database server (Rosow: abstract; ¶¶ [0011], [0014]; FIGS. 1-38).

CLAIM 7
Rosow teaches the system of claim 6 wherein the middleware server is further configured to and read and write data to the database server (Rosow: abstract; ¶¶ [0049]-[0053]; FIGS. 1-38).

CLAIM 8
Rosow teaches the system of claim 7 wherein the middleware server is further configured to notify the application server when data requiring real-time notification changes (Rosow: abstract; ¶¶ [0011], [0014]; FIGS. 1-38).

CLAIM 9
Rosow teaches the system of claim 8 wherein the HL7Parser is configured to translate data from the hospital clinical systems to the to the database server via the middleware server (Rosow: abstract; ¶¶ [0054]; FIGS. 1-38).

CLAIM 10
Rosow teaches the system of claim 9 wherein the application server is configured to communicate transactions between the database sever, the middleware server and the plurality of clients (Rosow: abstract; ¶¶ [0053]; FIGS. 1-38).

CLAIM 11
Rosow teaches the system of claim 10 wherein the link between the core functions system and the hospital clinical system is a virtual private network (VPN) (Rosow: abstract; ¶¶ [0068]-[0069]; FIGS. 1-2).

CLAIM 12
Rosow teaches the system of claim 11 wherein the admission-discharge-transfer system is configured to send a stream of events to the database server for storage (Rosow: abstract; ¶¶ [0053]; FIGS. 1-38).

CLAIM 13
Rosow teaches the system of claim 12 wherein the events are selected from the group consisting of an event indicating when a patient is admitted, an event indicating when the patient is discharged, an event indicating when the patient is transferred between departments, and an event indicating when the patient changes rooms (Rosow: ¶¶ [0013], [0049], [0097]; FIGS. 1-38).

CLAIM 18
Rosow teaches the system of claim 13 wherein the middleware server is further configured to receive a reports feed from the admission-discharge-transfer system (Rosow: abstract; ¶¶ [0111]-[0113] “generating reports”; FIGS. 1-38).

CLAIM 19
Rosow teaches the system of claim 13 wherein the middleware server is further configured to receive a vitals feed from the admission-discharge-transfer system (Rosow: abstract; ¶¶ [0084] “Monitoring Network that monitors a patient’s vital signs”; FIGS. 1-38).


4.2.	Claims 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosow, in view of Bar-Zeev, and further in view of Klueh et al. (US 2004/0204963).

CLAIM 14
Rosow and Bar-Zeev do not appear to explicitly teach the system of claim 13 wherein the middleware server is further configured to receive a pharmacy feed from the admission-discharge-transfer system.
Klueh, however, teaches wherein the middleware server is further configured to receive a pharmacy feed from the admission-discharge-transfer system (Klueh: abstract “collates information from one or more healthcare provider organization information systems including: patient medical eligibility determination related information; patient admission, discharge, and transfer related information; and patient clinical information”; ¶¶ [0035] “pharmacy system”; FIGS. 1-5).
It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the healthcare payer organization and provider organization information exchange system in communication with a pharmacy, as taught by Klueh, with the event service for local client applications through local server including a Node.js server, as taught by Bar-Zeev, with the system and method for Rosow, with the motivation of sharing information and thereby improve healthcare (Klueh: ¶¶ [0002]-[0019]).

CLAIM 15
Rosow and Bar-Zeev do not appear to explicitly teach the system of claim 13 wherein the middleware server is further configured to receive a laboratory feed from the admission-discharge-transfer system.
Klueh, however, teaches wherein the middleware server is further configured to receive a laboratory feed from the admission-discharge-transfer system (Klueh: abstract “collates information from one or more healthcare provider organization information systems including: patient medical eligibility determination related information; patient admission, discharge, and transfer related information; and patient clinical information”; ¶¶ [0035] “pharmacy system”; FIGS. 1-5).
The motivation to include the teachings of Klueh with the teachings of Rosow and Bar-Zeev is the same as that of claim 14 above and is incorporated herein.

CLAIM 16
Rosow and Bar-Zeev do not appear to explicitly teach the system of claim 13 wherein the middleware server is further configured to receive a laboratory feed from the admission-discharge-transfer system.
Klueh, however, teaches wherein the middleware server is further configured to receive a laboratory feed from the admission-discharge-transfer system (Klueh: abstract “collates information from one or more healthcare provider organization information systems including: patient medical eligibility determination related information; patient admission, discharge, and transfer related information; and patient clinical information”; ¶¶ [0035] “pharmacy system”; FIGS. 1-5).
Klueh with the teachings of Rosow and Bar-Zeev is the same as that of claim 14 above and is incorporated herein.

CLAIM 17
Rosow and Bar-Zeev do not appear to explicitly teach the system of claim 13 wherein the middleware server is further configured to receive a radiology feed from the admission-discharge-transfer system.
Klueh, however, teaches wherein the middleware server is further configured to receive a radiology feed from the admission-discharge-transfer system (Klueh: abstract “collates information from one or more healthcare provider organization information systems including: patient medical eligibility determination related information; patient admission, discharge, and transfer related information; and patient clinical information”; ¶¶ [0101]-[0104] “radiology information”; FIGS. 1-5).
The motivation to include the teachings of Klueh with the teachings of Rosow and Bar-Zeev is the same as that of claim 14 above and is incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Around et al. (US 2007/0239484) – SYSTEM AND METHOD FOR MANAGING PATIENT BED ASSIGNMENTS, BED OCCUPANCY, AND STAFFING IN A HEALTHCARE FACILITY OPERATION
Phillips (US 2014/0136223) -- SYSTEMS AND METHODS FOR AUTOMATED REPATRIATION OF A PATIENT FROM AN OUT-OF-NETWORK ADMITTING HOSPITAL TO AN IN-NETWORK DESTINATION HOSPITAL
Pressley et al. (US 2012/0136673) -- METHODS, APPARATUSES AND COMPUTER PROGRAM PRODUCTS FOR DETERMINING CHANGES IN LEVELS OF CARE FOR PATIENTS

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686